Citation Nr: 1726562	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, other than recurrent pneumonia, to include bronchial asthma, bronchiectasis, and bilateral parenchymal disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V. C.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The Veteran and V.C. testified before a Decision Review Officer at an April 2009 RO hearing.  A transcript of this hearing is of record.

The issue on appeal was last before the Board in October 2016, when the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had a respiratory disability other than pneumonia, to include bronchial asthma and bronchiectasis, which pre-existed his active service.

2.  The preponderance of the evidence is against a finding that the Veteran's pre-existing respiratory disability other than pneumonia, to include bronchial asthma and bronchiectasis was aggravated (i.e., underwent a permanent increase in severity) during his active service.

3.  The current respiratory disability, to include bilateral parenchymal disease, did not manifest during service, is not etiologically related to service, or caused or aggravated by the Veteran's service-connected pneumonia.
CONCLUSION OF LAW

Service connection for a respiratory disability other than pneumonia, to include bronchial asthma, bronchiectasis, and bilateral parenchymal disease, is not warranted, including on the basis of aggravation of a pre-existing disability.  38 U.S.C.A. §§ 1131, 1132, 1133, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
 § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment, private treatment and Social Security Administration (SSA) records have also been obtained.  The record reflects that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.  

The Veteran has been afforded an appropriate VA examination.  The examiner who conducted the January 2017 VA examination had access to and reviewed the claims file and provided an etiology opinion which is supported by an adequate rationale.  

All available evidence pertaining to the matter decided herein has been obtained. Thus, VA's duty to assist has been met.

II.  Service Connection criteria

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999).  The determination of whether the record contained clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness and aggravation is subject to de novo review by this Court.  See Cotant v. Principi, 17 Vet. App. 116, 130 (2003). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).

III.  Analysis

The Board notes that service connection has been granted for pneumonia.  Any discussion below pertaining to respiratory disorders does not include pneumonia.  

In May 2007, the Veteran initially submitted a claim for service connection for bronchial asthma, bronchiectasis and pneumonia.  In the February 2014 Board decision service connection was granted for recurrent pneumonia and the Board recharacterized the remaining issues as a respiratory disability other than recurrent pneumonia to include bronchial asthma and bronchiectasis.  In the October 2016 remand the Board subsequently added the assessment of bilateral parenchymal disease (chronic fibronodular changes).  

The Veteran was found to be without pertinent defects at the time of his entrance examination.  The Veteran is presumed to be sound at that time.  However, after review of the pertinent evidence of record, the Board finds the presumption of soundness has been rebutted and that clear and unmistakable evidence shows the Veteran's respiratory disability to include, bronchial asthma and bronchiectasis pre-existed his active service.  

In January 2017, the Veteran was afforded a compensation and pension examination.  After review of the Veteran's service treatment records (STRs), the examiner noted the Veteran's reports of history and treatment of bronchial asthma and pneumonia since early childhood.  The examiner also noted service treatment records reflect that the Veteran was initially rejected from being inducted into service in April 1971, because chest x-rays revealed the Veteran had pneumonia of the left lingular lobe.  The Veteran was subsequently allowed entry in June 1971, and STRs revealed the presence of bronchiectasis upon entry.  Moreover, the examiner noted the Veteran suffered from an acute bronchial asthma exacerbation less than one month after starting boot camp at Fort Campbell and was hospitalized from July 1971 to August 1971 for the exacerbation and lingular lobe pneumonia.  Chest x-rays revealed alveolar infiltrate in the left lung consistent with pneumonia along with pleural reactive change consistent with fibrosis.  Subsequent chest x-rays demonstrated a slight degree of alveolar filling in the lingular segment left lobe which was chronic and cystic in character, and significant for bronchiectasis in the lingular area.  The Veteran improved over the 6 week hospitalization however the lingular infiltrate never cleared and was suspicious for underlying bronchiectasis that existed prior to his entrance into active duty.  Based on this evidence the January 2017 examiner opined the Veteran's bronchial asthma and bronchiectasis clearly and unmistakably pre-existed his active service.  See the January 2017 C&P Examination report.  The only evidence which indicates that the Veteran did not have a respiratory disorder prior to active duty is the Veteran's own allegations.  The Board places greater probative weight on the findings of the VA examiner who based his etiology opinion on the Veteran's pertinent medical records.  The medical opinion is more informed and provides a rationale for why it was determined that the respiratory disorder existed prior to active duty.  

The Board finds that there is no competent and probative evidence of record demonstrating that the Veteran's pre-existing respiratory conditions underwent permanent worsening (aggravated) beyond normal progression during his service.

Here, the January 2017 examiner opined that the Veteran's bronchial asthma and bronchiectasis were not aggravated by service because there was no increase in severity of the disabilities beyond the natural progression of the conditions.  The examiner noted STRs reflect pre-military enlistment exams in April and June 1971, and show the Veteran did not report a personal history or treatment for a respiratory condition.  However, upon physical examination the enlistment examiner documented lingular left lung pneumonia after the Veteran's chest x-ray was taken.  Shortly after the Veteran was inducted into service he was hospitalized for exacerbation of his bronchial asthma and was diagnosed with lingular lobe pneumonia.  The Veteran subsequently reported having a history of bronchial asthma since early childhood and was initially treated for pneumonia at the age of 12 and was subsequently treated 4 times for these episodes over the one year prior to military service induction.  The Veteran remained in the hospital from July 12, 1971 to August 31, 1971 until he improved; however, the Veteran continued medical care after discharge from the hospital for the bronchial asthma and bronchiectasis since they were recurrent conditions.  The Veteran was placed on a limited profile of no strenuous activity until September 1971.  After such time, the Military Medical Review Board declared the Veteran medically unfit for enlistment in the Army and recommended he be separated from military service in September 1971.  Upon separation examination in September 1971, the examiner noted findings of diffuse left chest rales and rhonchi and commented after review and comparison of chest x-rays from September 14, 1971 to September 20, 1971 showed no significant changes.  See the January 2017 C&P Examination report

After separation from service, the January 2017 examiner noted that private and VA medical treatment records reflect reports of childhood asthma and diagnoses of COPD, aspiration pneumonia, and bronchiectasis.  Chest x-rays in 2003 reflected great overall lung volume and clear lungs with suggestive evidence of COPD.  In 2005, pneumonia and the Veteran's history of smoking were noted.  Chest x-rays during that time indicated mild diffuse increased interstitial marking patterns throughout the lungs, but no localized infiltrates, nodularity, or pneumothorax.
The examiner also noted the records reflect diagnosis of pneumonia in the right middle lobe in 2005 and lung surgery 20 years prior.  Medical treatment records also reflect the Veteran was admitted into the hospital in April 2006 for wheezing and rattling chest complaints of one-week duration and his subsequent diagnosis of pneumonia.  Additional medical treatment records reflect treatment for the Veteran's chronic pneumonia but do not indicate that the Veteran has suffered from any significant complications of bronchial asthma or bronchiectasis since service.  The examiner opined that the competent evidence of record reported prior to, during and after the Veteran's service reveal no findings that the Veteran's bronchial asthma and bronchiectasis underwent a permanent worsening beyond the natural progression of the conditions during his less than one month of full active duty service, and is unrelated to the Veteran's service-connected recurrent pneumonia, which is characteristic of his pre-military medical condition.  The Board finds this opinion is entitled to significant probative weight.  The examiner had access to and reviewed the claims file and provided an etiology opinion which is supported by adequate rational and citations to pertinent clinical evidence of record.  

In regards to the Veteran's claimed bilateral parenchymal disease, the January 2017 examiner opined that it is not at least as likely as not that this condition is caused or aggravated by his service or by his service-connected pneumonia.  There is no evidence in the Veteran's STRs that indicates any diagnosis or treatment for this condition and the earliest known diagnosis of this condition is November 2015, well after the Veteran's discharge from service in September 1971.  Therefore, the Board finds service connection based on bilateral parenchymal disease is not warranted. 

The Board acknowledges the Veteran's sincere belief that his respiratory conditions were the result of, or were aggravated by, his military service.  To be clear, the Veteran is competent and qualified to report that in-service events took place and the Board does not question his credibility about the events he reports.  However, the Veteran is not shown to possess any specialized training in the medical field to provide a qualified opinion about whether the in-service events are the cause of his current symptoms.  See Jandreau v. Nicholeson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions because, in this case, questions concerning the nature, cause, and progression of respiratory disabilities require medical expertise.  In the present case, the only competent medical opinion concerning the nature and cause of the Veteran's respiratory disabilities is the January 2017 VA opinion.  In this opinion, the examiner indicated that although the Veteran's bronchial asthma and bronchiectasis pre-existed service, they were not aggravated during service.  Furthermore, his bilateral parenchymal disease was not treated or diagnosed during service and therefore could not have been caused or aggravated by service.  The Board must rely on the competent medical evidence of record; see Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals), and, in this case, that evidence supports the finding that the Veteran's respiratory conditions were not caused or aggravated by his service connected pneumonia. 

The competent and probative post-service evidence, taken together with the evidence obtained before and during service, does not support the conclusion that the Veteran's respiratory conditions underwent a permanent worsening beyond normal progression of those conditions and were not caused by his service-connected pneumonia.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a respiratory disability, to include bronchial asthma, bronchiectasis and bilateral parenchymal disease, is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


